                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

TERRI J. PRICE,

         Plaintiff,

v.                                    Civil Action No. 2:16-cv-1529

REGION 4 PLANNING AND DEVELOPMENT
COUNCIL, and JOHN F. TUGGLE,

         Defendants.


                     MEMORANDUM OPINION AND ORDER



         Pending are cross motions for summary judgment filed

by the parties on May 5, 2017.    Also pending is the plaintiff’s

Supplemental Motion for Summary Judgment, filed December 5,

2018, for which plaintiff’s motion to leave was not filed until

January 2, 2019; and to all of which the defendants have

responded, and which will be addressed in a companion order.


                            I. Background



         The defendant, Region 4 Planning and Development

Council (“Region 4”), is a quasi-governmental agency that

coordinates planning and economic development for the counties
of Fayette, Greenbrier, Nicholas, Pocahontas, and Webster.        On

December 10, 2001, defendant hired the plaintiff, Terri Price

(“Price”), as Fiscal Manager at a salary of $35,000.     Defs.’

Mot. Summ. J., Ex. A.    On July 1, 2006, Price was promoted from

Fiscal Manager to Fiscal Manager/Assistant Executive Director.

Defs.’ Mot. Summ. J., Ex. B.   At the time of her discharge on

January 30, 2015, Price’s salary had increased to more than

$85,000.   Pl.’s Mot. Summ. J. 1.    She was the second highest

paid employee at Region 4.   Defs.’ Mot. Summ. J. 1.


           As Fiscal Manager/Assistant Executive Director for

Region 4, the plaintiff was responsible for staff leadership,

personnel administration, budget preparation, collaboration with

the Executive Director, establishing staff priorities and

deadlines, accounts payable, regulatory compliance, knowledge of

policy and procedure, administration of project-related duties

and tasks, management of personnel operations, auditor

collaboration, overseeing financial requirements, and

leadership.   Defs.’ Mot. Summ. J., Ex. F.    Price’s deposition

confirms that she administered the payroll, handled employee

benefits relating to health, pension and insurance, kept

financial records for the agency, and administered Region 4’s

budget.    Defs.’ Reply 3, Ex. F at 283-84.




                                 2
           Price claims she was subjected to sexual comments made

by former Executive Director of Region 4, W.D. Smith, during her

years of employment with the agency.      From 2012 to 2014, Price

made over 150 secret recordings of conversations that took place

in her office.    Those recordings reveal that on April 19, 2012,

Smith notified Price of a rape that may have occurred in the

office and recounted a joke he made to an individual while

conversing about the topic, in which he laughingly told that

person: “I thought I was the only listed sex offender.”       Pl.’s

Mot. Summ. J., Ex 1.     During a private meeting four days later

on April 23, 2012, Smith told Price that he was “sitting here

looking at you, pretending like you don’t have any clothes on,

how’s that for sexual harassment?”     Id.   Price responded: “Oh,

God.”    Id.   Then Smith complimented Price on her “beautiful

eyes.”   Id.   She mumbled “thank you” and changed the subject.

Id.


           The recordings further evidence that on June 25, 2012,

Smith used the phrase that individuals have a “hard on” for

their home town because “their town is just as important to

them, more important.”     Id.   On June 26, 2012, during a

conversation between Price, Smith, and another male employee,

Smith jokingly stated: “He’s [male employee] got . . . [female

employee from Region 1] in a hotel right now” and that this was


                                   3
her “big fling before she leaves Region 1.”      Id.   Price

responded: “He’s just nasty this morning,” and Smith responded:

“I am, I’m a dirty old man this morning, worse than normal.”

Id.   During the same conversation, Smith told a “joke about a

man’s penis.”   Id.    The three individuals, including Price,

laughed at the joke.     Id.   Lastly, on August 1, 2013, Smith told

Price that “all women are” “crazy bitches.”      Id.   These

incidents, all attributable to Smith, seem to comprise the

sexual comments to which Price was subjected at Region 4.


          While working for the defendant, Price never

complained of Smith’s conduct to the Executive Committee or any

other employee at Region 4 until nearly a year after Smith was

replaced when on September 8, 2014, her attorney wrote a letter

to the Region 4 Chairman that set forth her grievances.        See

infra pp. 6, 12.      Though she claims to have become increasingly

concerned about being alone with Smith, she says she feared that

retaliation would result from voicing a complaint.      Pl.’s Mot.

Summ. J., Ex. 2 at 160; 154:10-11.


          The plaintiff claims she began recording conversations

on her computer in her office after Smith mentioned in January

2010 that he was “ready for his big raise,” though she did not

begin these recordings until March 2012.      Pl.’s Mot. Summ. J.,

Ex. 2.   He planned to retire in three years, in 2013, and a

                                   4
raise would serve to increase his monthly retirement payments.

Pl.’s Mot. Summ. J., Ex. 3 at 27-29.     Price testified that she

understood this as a request to “effectively ‘bury’ the increase

in the upcoming budget rather than show it as an increase in his

salary.”    Pl.’s Mot. Summ. J. 3, Ex. 2 at 33.     According to the

plaintiff, she refused his request because she thought it was

unethical and unlawful.     Id. at 34.   Subsequently, Price feared

losing her job and her benefits; she claimed to have been

“instantly afraid” after he, according to the plaintiff,

responded by stating: “Blood’s thicker than water” once she

denied his request.   Defs.’ Mot. Summ. J., Ex. D at 87:11-24.

Price understood this statement to be “a threat.”      Id. at 88:1.

Smith’s longtime support for Price to succeed him indicates that

her fear was unwarranted.


            Prior to Smith’s retirement, he had mentioned to Price

that she would be a good replacement for him as Executive

Director.   Defendants reference an email in contending that

Smith “began grooming” Price to succeed him in March 2009.

Defs.’ Mot. Summ. J. 4, Ex. J.     In that email,   Price stated

that Smith told her she “needed [] to figure out a way [] to

start traveling more to attend meetings on these projects and

still be able to keep up with [her] current paper work.      He

[was] needing [her] to learn more about the projects for when


                                  5
[she] becomes Executive Director.”    Id.   She stated: “I know he

is correct, but I am just not sure how I am going to be able to

do it all.”    Id.


           However, plaintiff claims that, beginning in around

March 2012, Smith “refused to allow project calls to be directed

to her.”   Pl.’s Mot. Summ. J. 4, Ex. 1.    He apparently “refused

to give his contacts Price’s phone number, and continued to

maintain his R[egion] 4 issued mobile phone.”     Pl.’s Mot. Summ.

J. 4, Ex. 3 at 79, 80-81.    In light of this, the plaintiff

claims Smith was “actively preventing [her] from making the

transition,” but that her workload also prevented her from

accompanying Smith to meetings and visiting projects.     Pl.’s

Mot. Summ. J. 4.


           Smith announced his retirement to the Executive

Committee on March 20, 2013 and recommended that Price replace

him.   Pl.’s Mot. Summ. J. 4; Defs.’ Mot. Summ. J. 4.    The

Executive Committee approved her appointment as the new

Executive Director, effective November 1, 2013.     Pl.’s Mot.

Summ. J. 4.    Plaintiff's appointment was ratified by the

Executive Committee on April 17, 2013.      Defs.’ Mot. Summ. J. 4,

Ex. L, at 3.   Eleven days later, on April 28, 2013, Price

expressed frustrations with her new transitional position in an

email to a coworker, stating:

                                  6
    Now that I have been appointed director, I have more
    of an up hill battle of trying to motivate a burnt out
    staff and trying to do this with a burnt out director
    still messing shit up his last 6 months at work. I
    have told him, please just go in your office and sit
    for 6 months and we will find him if we need him. But
    oh no, he insists he is working until his last day.
    Today alone, he cause[d] 3 major screw ups! If I
    could get my foot in the door someplace else I would
    bail on this whole director position. So not worth
    the headache.

Defs.’ Mot. Summ. J. at Ex. M.   On or just prior to June 18,

2013, Price met with Smith to discuss the proposed budget for

the 2013-2014 fiscal year, which plaintiff was to present to the

Budget committee the following day.   Pl.’s Mot. Summ. J. 4;

Defs.’ Mot. Summ. J. 5.   During this conversation, the plaintiff

told Smith she believed Region 4’s employee handbook was

“outdated” and a “huge liability” with particular respect to its

overtime policy.   Defs.’ Mot. Summ. J. 5, Ex. N.   The following

exchange occurred as follows:


    Smith:    Well, it [Employee Handbook Revision] does
              need to be done, but let me say this. Larry
              Bradford went 13 years living under that
              risk. Tim Oxley went 5 years living under
              that risk. I went 21 years living under
              that risk.

    Smith:    It’s just the way – it’s just the way this
              agency has operated since its inception and
              never paid a penny of overtime, and never
              had a comp time policy, and it’s improper,
              but it’s how it has operated. It’s not
              right, but it’s worked. And it’s hard to
              budget and -




                                 7
    Price:      Well, I think we’re just going to have to do
                like – you know, it’s like everything else,
                like the government, whether it’s state,
                local, federal. You’re just going to have
                to budget so much, and then it’s like, okay,
                once it’s done, then it’s done.

Defs.’ Mot. Summ. J., Ex. N at 16.    Price also informed him that

she included $50,000 in the budget to cover either overtime

payments or hiring additional staff to avoid paying overtime.

Pl.’s Mot. Summ. J. 5.    She also included a $15,000 “line-item”

for “contract services” for legal counsel to update the employee

handbook.    Defs.’ Mot. Summ. J. 5, Ex. D at 196.


            The Budget committee approved the plaintiff’s proposed

budget at the meeting on June 19, 2013, and the Executive

Committee approved it at an Executive Committee meeting later

that evening.   Defs.’ Mot. Summ. J. 5.   However, Price claims

the meeting was “highly confrontational” towards her, in that at

least one of the committee members asked her about her salary.

Pl.’s Mot. Summ. J. 5.    She also contends she was “accused” by

Budget committee members “of a serious conflict of interest in

‘trying to set her own salary,’” and that Smith did not defend

her “despite being the one who told her what salary to use.”

Pl.’s Mot. Summ. J. 5.    The plaintiff makes no citation to the

record in support of these claims.


            By contrast, the defendants claim that at this

meeting, someone asked a question about a “line item” that Price
                                  8
“had a little trouble answering,” which "led to another question

or two."   Defs.’ Mot. Summ. J. 5, Ex. G at 30.   Insofar as the

Executive Committee meeting was scheduled that same evening to

approve the budget, time was “of the essence” and Smith asked

the Budget committee to give Price "time to reflect" and answer

the question at a later date.   Id. at 31.   In any case, Mr.

Smith testified that ultimately, "everything was in order" with

the plaintiff's budget.   Id.


           Plaintiff claims the Executive Committee “placed

numerous restrictions on [her] ascension to Executive Director”

inasmuch as she “was required to continue to perform all of her

work as Fiscal Manager,” “recruit a candidate to replace her,

train an accounting assistant, and transition into Smith’s role

during the final 30 days of his employment.”   Pl.’s Mot. Summ.

J. 5.   On July 1, 2013, the plaintiff resigned from her

promotion to Executive Director, effective November 1, 2013, and

chose to remain Fiscal Manager/Assistant Executive Director.

Pl.’s Mot. Summ. J. 6; Defs.’ Mot. Summ. J. 7.    The Executive

Committee accepted plaintiff's resignation on July 8, 2013 and

Region 4 hired John Tuggle, effective October 1, 2013, as her

replacement.


           On October 13, 2013, Price, Smith, and one other

employee discussed changes that were soon to take place in light

                                 9
of Tuggle’s new leadership.      Price expressed her concern with

Tuggle’s mandate, that all employees work five days per week, as

she typically performed her forty-hour workweek in three or four

days per week on average, and had been working a non-traditional

workweek for a longer period of time than other Region 4

employees.     Pl.’s Mot. Summ. J. Ex. 1.    Smith assured her,

however, that “[i]t’s not hurting anybody” and that everyone

will “get paid the same.”      Id.   He explained that this new

policy made sense, insofar as it would ensure that all staff

were present while Tuggle became acclimated with the agency.

Id.   He went on to say: “I think the good part of this is, it’s

[the current schedule permitting three to four-day workweeks]

only been in place for three or four months.       It’s not like it’s

engrained.”    Id.     He further stated, “I know that you’ve [Price]

been doing it longer,” and that the new policy thus “hurts you

maybe personally more than them, but you’re part of the

management team.”      Id.   The other male employee present added:

“It’s technically not fair to people who work more than five

days.”   Id.   “What if everybody worked a three-day week? What

would we do?”    Id.


          On January 7, 2014, Price met with Tuggle to ask him

about a “salary range” that she believed he wrongfully

established for her.      Pl.’s Mot. Summ. J., Ex. 1.   The court


                                     10
notes that the parameters of the “salary range” are not

specified.     At this point, Price’s salary had increased some

$50,000 over a thirteen year period - from $35,000 in December

2001, to $85,315 in January 2012 where it remained.      Price

inquired as to why she apparently exceeded her “range” in light

of the fact that other employees received a salary raise while

she did not.     Id.   Tuggle apologized, stating that he “shouldn’t

have said that,” and clarified what he meant by “range” was

that, “as of [then],” she “[was] at the end of her range,” and

for her current position, the salary was appropriate.       He stated

that, however, after “a year and a half,” her salary could be

reevaluated for another raise.      Id.   Price continued to argue

with Tuggle about the “range” he allegedly established for her

pay.1   Id.


              Eight months later, on September 5, 2014, Price sought

medical leave for a “chronic medical condition” and requested

that Region 4 provide her with “any forms or documents which

need to be completed in order for [her] to request Family and

Medical Leave, or any other applicable medical leave, under the

Region 4 Planning & Development Council’s policies.”      Defs.’




1 The plaintiff accuses Tuggle of placing a “cap” on her salary
throughout her motion for summary judgment. In light of the
record, however, this word was never used by Tuggle or anyone
else at Region 4. Pl.’s Mot. Summ. J. at Ex. 1.
                                   11
Mot. Summ. J., Ex. P.     She claimed to be suffering from severe

emotional distress due to the alleged “retaliatory actions of

Tuggle and R4.”     Pl.’s Mot. Summ. J. 7.   It was at this point

that Price’s attorney, P. Rodney Jackson, who she retained in

January 2014, sent the September 8, 2014 letter, which

“outlin[ed] Price’s complaints and potential claims of sex

discrimination, sexual harassment, retaliation, and violation of

federal wage and hour law to Mayor John Manchester, the Chair of

R[egion] 4’s Executive Board [sic, Executive Committee]” and

also noted that Price had recorded conversations on her office

computer.    Defs.’ Resp. to Pl.’s Mot. Summ. J. at Ex. N; Pl.’s

Mot. Summ. J. 7-8; Pl.’s Mot. Summ. J. at Ex. 15.


            On or before September 18, 2014, Chairman Manchester

provided Price with the forms for Family and Medical Act

(“FMLA”) Leave, which the plaintiff returned completed by her

healthcare provider, nurse practitioner Marnie Moose.     Defs.’

Mot. Summ. J. 6; Pl.’s Mot. Summ. J. 8, Ex. 9.     However, as the

plaintiff admits, the initial versions of these completed forms

contained several errors.     Defs.’ Mot. Summ. J., Ex. Z.

Pursuant to FMLA regulations, Region 4 requested clarification,

and NP Moose added information to the forms.     Defs.’ Mot. Summ.

J., Ex. D.   Price provided Region 4 with the corrected forms on

December 1, 2014.     Defs.’ Mot. Summ. J. 6, Ex. R.   Region 4


                                  12
granted the plaintiff’s requested leave from September 8, 2014

to January 5, 2015.   Defs.’ Mot. Summ. J. 7, Ex. D at 291.

Notably, Price claims no employee from Region 4 has ever been

required to follow the FMLA certification process, but she

offers no evidence to support this.      Pl.’s Mot. Summ. J. 8.


          This period includes one extension of the leave, as NP

Moose estimated in the documentation that Price “might be able

to return to work on December 8, 2014.”     Defs.’ Mot. Summ. J. 7,

Ex. S; Pl.’s Mot. Summ. J. 8, Ex. 14.     Accordingly, Chairman

Manchester sent a letter to Price requiring her to return to

work on December 8th unless she furnished additional

documentation from her healthcare provider approving additional

leave.   Pl.’s Mot. Summ. J. 8.   Price provided the forms and

Chairman Manchester granted the additional leave request.


          Price claims that Region 4 subjected her to

surveillance by a private investigator who allegedly sought to

obtain medical records from NP Moose.     Pl.’s Mot. Summ. J. 8,

Ex. 2 at 146-151; Ex. 14 at 21-24.     Price also alleges that

Tuggle placed her FMLA forms, which contained personal medical

information, in her R[egion]4 personnel/human resources file,

but does not point to anywhere in the record to support this

contention.   Pl.’s Mot. Summ. J. 8-9.




                                  13
           The plaintiff returned to work on January 5, 2015.

Pl.’s Mot. Summ. J. 9; Defs.’ Mot. Summ. J. 7.           Tuggle testified

that he wanted to give Price “the chance to come back [after her

medical leave] to work to see how that would work out,” but that

the recordings caused widespread stress at Region 4 and the

plaintiff showed “no remorse whatsoever” for making them.

Defs.’ Mot. Summ. J., Ex. T. 19.


           Prior to when the plaintiff returned to work, Region 4

adopted revisions to the employee handbook on December 31, 2014.

Pl.’s Mot. Summ. J. 9.      The new handbook included a provision

prohibiting recordings in the office and the use of “foul

language,” as well as a provision requiring employees to comply

with the FMLA when applying for medical leave.           Pl.’s Mot. Summ.

J. at 9.   Pl.’s Mot. Summ. J. 9, Ex. 2 at 198.          On January 12,

2015, Price signed the handbook acknowledgment.           Pl.’s Mot.

Summ. J. 9.    Tuggle then required her to complete a leave

“questionnaire” regarding her time records.2            Pl.’s Mot. Summ.

J. 9, Ex. 13.




2 The form included questions such as: “Would you agree that your failure to
accurately report your sick leave used in August of 2006 resulted in you
carrying forward a higher balance of unused sick leave than the actual amount
accrued?” “Would you agree that your failure to accurately report the use of
this annual leave resulted in you carrying forward a higher balance of unused
annual leave than you actually accrued?”

                                     14
         On January 26, 2015 Price went to the U.S. Department

of Labor, Wage, and Hour Division in Charleston and “notified a

representative of R[egion] 4’s violations of the FLSA [Fair

Labor Standards Act].”   Pl.’s Mot. Summ. J. 9.    There is no

evidence that anyone at Region 4 knew of Price’s “notification”

to the Department of Labor, Wage, and Hour Division or that the

Department of Labor took any action as a result.    On January 30,

2015, Tuggle terminated Price’s employment due to her

"unprofessional, disrespectful and inexcusable behavior in the

workplace" in recording office conversations.     Defs.’ Mot. Summ.

J. 8, Ex. U.   The discharge form indicated that the recordings

reveal Price’s “use[] [of] profane language” and her

“disparage[ment] [of] individuals at Region 4.”    Id.   It further

noted that by recording “an outside professional without his

knowledge,” Price “planted a seed of distrust of Region 4 which

could easily spread throughout the Region and State.”     Id.




                                15
         Price filed her seven-count complaint on February 12,

2016, as follows:

    Count I: Violation of the Fair Labor Standards Act
    (“FLSA”) and W. Va. Minimum Wage and Maximum Hours
    Standards Act (“MWMHSA”)

    Count II: Violation of the W. Va. Wage Payment and
    Collection Act (“WPCA”)

    Count III: Retaliation in Violation of the Fair Labor
    Standards Act (“FLSA”) and West Virginia Human Rights
    Act (“WVHRA”)

    Count IV: Intentional Infliction of Emotional Distress

    Count V: Violation of Proposed Public Policy

    Count VI: Sex Discrimination & Sexual Harassment
    (Hostile Work Environment) in violation of Title VII
    and WVHRA

    Count VII: Malice

         This case invokes the court’s federal question

jurisdiction.   The plaintiff seeks judgment as a matter of law

on Counts III, V, VI, and VII.   In her motion, Price claims the

defendants discriminated against her because of her sex,

subjected her to a hostile work environment, retaliated against

her by terminating her employment, and acted with malice.    The

defendants move for summary judgment on all counts.




                                 16
                        II. Legal Standard



          A party is entitled to summary judgment “if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”   Fed. R. Civ. P. 56(c).   Material facts are

those necessary to establish the elements of a party’s cause of

action.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).


          A genuine issue of material fact exists if, in viewing

the record and all reasonable inferences drawn therefrom in a

light most favorable to the non-moving party, a reasonable fact-

finder could return a verdict for the non-movant.     Id.   The

moving party has the burden of showing - “that is, pointing out

to the district court - that there is an absence of evidence to

support the nonmoving party’s case.”     Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986).   If the movant satisfies this burden,

then the non-movant must set forth specific facts as would be

admissible in evidence that demonstrate the existence of a

genuine issue of fact for trial.     Fed. R. Civ. P. 56(c); id. at

322-23.   A party is entitled to summary judgment if the record

as a whole could not lead a rational trier of fact to find in



                                17
favor of the non-movant.   Williams v. Griffin, 952 F.2d 820, 823

(4th Cir. 1991).


           Conversely, summary judgment is inappropriate if the

evidence is sufficient for a reasonable fact-finder to return a

verdict in favor of the non-moving party.   Anderson, 477 U.S. at

248.   Even if there is no dispute as to the evidentiary facts,

summary judgment is also not appropriate where the ultimate

factual conclusions to be drawn are in dispute.    Overstreet v.

Ky. Cent. Life Ins. Co., 950 F.2d 931, 937 (4th Cir. 1991).


           A court must neither resolve disputed facts nor weigh

the evidence, Russell v. Microdyne Corp., 65 F.3d 1229, 1239

(4th Cir. 1995), nor make determinations of credibility.

Sosebee v. Murphy, 797 F.2d 179, 182 (4th Cir. 1986).    Rather,

the party opposing the motion is entitled to have his or her

version of the facts accepted as true and, moreover, to have all

internal conflicts resolved in his or her favor.   Charbonnages

de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979).

Inferences that are “drawn from the underlying facts . . . must

be viewed in the light most favorable to the party opposing the

motion.”   United States v. Diebold, Inc., 369 U.S. 654, 655

(1962).




                                18
                          III. Discussion



1. Count I – Violation of the FLSA and W. Va. MWMHSA


         The FLSA states:

    No employer shall employ any of his employees who in
    any workweek is engaged in commerce or in the
    production of goods for commerce, or is employed in an
    enterprise engaged in commerce or in the production of
    goods for commerce, for a workweek longer than forty
    hours unless such employee receives compensation for
    his employment in excess of the hours above specified
    at a rate not less than one and one-half times the
    regular rate at which he is employed.

29 U.S.C. § 207(a)(2).   Similarly, West Virginia law prohibits

employers from hiring employees “for a workweek longer than

forty hours, unless such employee receives compensation for his

employment in excess of the hours above specified at a rate of

not less than one and one-half times the regular rate at which

he is employed.”   W. Va. Code § 21-5C-3(a).


         Under both the FLSA and West Virginia Code, there are

exceptions to the general rule.    For example, the FLSA provides

for an “administrative exception,” in which employees whose

“primary duty” is “the performance of work directly related to

the management or general business operations of the employer or

employer’s customers.”   29 C.F.R. § 541.201; see also 29 U.S.C.

§ 213(a)(1).   And so, an administrative employee who performs

work “directly related to assisting with the running or


                                  19
servicing of the business,” including but not limited to tax,

finance, accounting, budgeting and auditing, is exempt.      Id.


           Further, the West Virginia Code deems employees exempt

from the state overtime laws who: (1) make at least $455.00 per

week on either a salary or fee basis; (2) have a “primary duty”

of performing “office or non-manual work directly related to the

management or general business operations of the employer or the

employer’s customers;” and (3) whose “primary duty includes the

exercise of discretion and independent judgment with respect to

matters of significance.”   W. Va. Code R. 42-8-8.11(a)-(c).


           The plaintiff in this case falls under both the

federal and state exemptions.   Price’s job title at Region 4 was

Fiscal Manager/Assistant Executive Director and before she was

terminated, her salary exceeded $85,000.   As Fiscal Manager,

Price was in charge of the company’s auditing and periodic

budgets.   Her deposition testimony confirms that she

administered the payroll, administered Region 4’s budget,

performed human resources functions, kept financial records, and

handled employee benefits relating to health, pension and

insurance.   These responsibilities fall squarely within the

“non-manual” work activities that qualify under the FLSA

administrative exemption.   With respect to the Assistant

Executive Director aspect of her job title, Price engaged in

                                20
“work directly related to the management” of the agency.     In

fact, the plaintiff’s resume indicates that her duties in this

position included staff leadership, personnel administration,

collaboration with the Executive Director, establishing staff

priorities and deadlines, regulatory compliance, knowledge of

policy and procedure, administration of project-related duties

and tasks, management of personnel operations, overseeing

financial requirements, and leadership.   Price clearly meets the

$455.00/week threshold under the Code and not one of her job

duties include those which could be considered “manual.”

Accordingly, “no reasonable jury could fail to find, by clear

and convincing evidence, that the exemption applies” under both

the FLSA and the West Virginia scheme.    Gordon v. Rush Trucking

Corp., 2016 WL 1047084, at *10 (S.D. W. Va. 2016) (citing

Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986)).


2. Count II – Violation of W. Va. Wage Payment and Collection

Act


         The plaintiff claims she is entitled to liquidated

damages in an amount equal to three times unpaid wages under the

WPCA, W. Va. Code § 21-5-4(e), because Region 4 failed to

“timely pay [her] required overtime.”    Compl. ¶ 45-46.   However,

this provision specifically states: “This section regulates the

timing of wage payments upon separation from employment and not

                               21
whether overtime pay is due. Liquidated damages that can be

awarded under this section are not available to employees

claiming they were misclassified as exempt from overtime under

state and federal wage and hour laws.”   W. Va. Code § 21-5-4(e).

“When a statute is clear and unambiguous and the legislative

intent is plain, the statute should not be interpreted by the

courts, and in such case it is the duty of the courts not to

construe but to apply the statute . . . .’” State v. General

Daniel Morgan Post No., 107 S.E.2d 353 (W. Va. 1959).

Accordingly, Price has no cause of action under the WPCA.


3. Count III – Retaliation


         Both parties seek summary judgment on the plaintiff’s

claim for retaliation, which she brings under the FLSA and West

Virginia Human Rights Act (“WVHRA”).


         A. The FLSA


         The antiretaliation provision of the FLSA, 29 U.S.C. §

215(a)(3), makes it unlawful for an employer “to discharge or in

any other manner discriminate against any employee because such

employee has filed any complaint or instituted or caused to be

instituted any proceeding under or related to this chapter, or

has testified or is about to testify in any such proceeding.”

Ball v. Memphis Bar-B-Q Co., 228 F.3d 360, 363 (4th Cir. 2000).


                               22
To establish a prima facie case of retaliation under the FLSA, a

plaintiff must show that: (1) [s]he “engaged in an activity

protected by the FLSA; (2) [s]he suffered adverse action by the

employer subsequent to or contemporaneous with such protected

activity; and (3) a causal connection exists between the

employee's activity and the employer's adverse action.”    Darveau

v. Detecon, Inc., 515 F.3d 334, 340 (4th Cir. 2008).


         With respect to the first element, “protected

activity” includes oral as well as written complaints of

violation of the FLSA.   Kasten v. Saint-Gobain Performance

Plastics Corp., 563 U.S. 1, 1 (2011).   As to the second element,

a FLSA plaintiff must show “that [the] employer retaliated

against h[er] by engaging in an action that would have been

materially adverse to a reasonable employee because the

employer's actions could well dissuade a reasonable worker from

making or supporting a charge of discrimination.”   Id. at 343.

With respect to the final element, “[t]he crucial inquiry is

whether the decisionmaker had knowledge of the protected

activity at the time of the adverse employment action.”    Swigert

v. Broadway Servs., Inc., 2009 WL 2139711, at *10 (D. Md. 2009).


         The plaintiff claims it is “undisputed” that

defendants knew of the plaintiff’s protected activity, inasmuch

as they were aware of the complaints she made to them with

                                23
respect to Region 4’s overtime policy.   These complaints include

a conversation on June 18, 2013 with Smith, in which Price

expressed her dissatisfaction with the agency’s employment

agreement which prohibited overtime compensation, and her

request that the agency include her proposed addition of $50,000

in the budget for either overtime compensation or the hiring of

new staff to avoid overtime, all of which she presented to the

Budget committee at a budget meeting.    She claims these two

factors, along   with the allegation that Region 4 placed

“impossible restrictions” on her in the form of additional

transitional duties during her ascension to Executive Director,

Tuggle’s refusal to give her a raise, the process by which she

was required to seek medical leave, and her discharge from

Region 4, establish a causal connection between her employer’s

knowledge and the alleged adverse action.


            The court recognizes that Region 4 and Smith had

knowledge of the plaintiff’s protected activity relating to her

complaints about failure to pay overtime.    Price proposed a

solution to that very problem and the Budget committee promptly

accepted Price’s June 19, 2013 budget designating $50,000 for

overtime payments or additional staff to avoid overtime, along

with $15,000 for contract services to update the employee

handbook.   The Executive Committee then approved the budget that


                                 24
very same evening, thereby approving the proposal by Price to

include overtime pay.    There is no adequate basis on which to

conclude that the Executive Committee acted adversely towards

her as a result.


         With respect to the second element, that she suffered

adverse action, the only action that could be considered adverse

was Region 4’s justifiable decision to terminate Price.     The

court rejects the plaintiff’s claims of adverse action based on

her unsubstantiated contentions that (1) the Executive Committee

subjected her to “impossible restrictions” upon appointing her

as Executive Director and (2) “harassment” with respect to both

obtaining FMLA leave and while on medical leave.


         First, the court does not believe that, in a period of

seventy-five days, from Price’s promotion on April 17, 2013 to

her resignation on July 1, 2013, her employer’s expectation that

she complete her everyday job duties while training an employee

and familiarizing herself with her new role in the agency, is

unduly restrictive.     Price made little effort to meet these

expectations and instead soon resigned after her promotion was

ratified by the Executive Committee on April 17, 2013.     The

plaintiff argues she was treated unfairly because the Executive

Committee did not hold Tuggle to the same standards.     Tuggle,

however, was not already working for the agency.    Thus, he did

                                  25
not, and could not, be expected to train an employee while

maintaining other duties for Region 4 once hired.   The court

does not find that the interim impositions upon her constituted

retaliation, but rather, concludes that her temporarily added

work duties were reasonable expectations in light of the

circumstances.


          With respect to the January 2014 exchange between

Price and Tuggle regarding her salary, it appears that Price was

unhappy that unlike many of her coworkers, she did not receive a

raise.   Executive Director Tuggle confirmed that Price, whose

salary was $85,315, misunderstood what he meant by the term

“range” – and he added that she could qualify for a raise in the

future, but at that time, her salary was fair.   As the second

highest paid employee at Region 4, it does not appear to the

court that choosing to award other employees with a raise while

neglecting to award one to Price was “retaliation,” but rather,

a reasonable business decision.


          The plaintiff also theorizes that Tuggle changed the

Region 4 work schedules to retaliate against her.   However, a

closer listening of the October 3, 2013 recording reveals

legitimate justifications for Tuggle’s decision to mandate a

five-day workweek.   For example, Smith pointed out that as the

new director of Region 4, it was reasonable for Tuggle to desire

                                  26
that staff be present five days per week while he became

acclimated with the agency.    Smith mentioned that Price may be

hurt by this change more than others; however, this was because

Price began working shorter workweeks prior to the time when her

coworkers began working non-traditional workweeks.      Tuggle’s

policy thus appears to have the purpose of affecting employees

equally.    It was not, as the plaintiff contends, an attempt to

harm her.


            Second, nothing about the plaintiff’s medical leave

process appears to be adverse.    Price specifically requested

FMLA forms for Family and Medical Leave.     In accordance with

that request, Region 4 furnished necessary documents to be

completed by her healthcare provider.    The completed forms

contained ambiguities and numerous errors.     Thus, requesting the

plaintiff to furnish revised forms was not retaliatory, but

rather, expected and also required by the FMLA.     Further,

mandating the plaintiff to return to work on December 8, 2014 in

accordance with NP Moose’s specification that she might be able

to return on that date - unless she provided further

documentation - was not adverse, inasmuch as she was granted

additional leave until January 5, 2014 after completing the

request.    Finally, asking an employee to complete a

questionnaire about her leave and time records does not


                                 27
constitute retaliation, and the plaintiffs have not cited to any

case law establishing otherwise.


         Regarding Price’s contention that Region 4 hired a

private investigator to improperly seek medical records from NP

Moose, plaintiff provides only her own speculative deposition

testimony, and testimony from Moose, who merely suspected that

this was a private investigator calling on Region 4’s behalf.

There is simply no evidence to support this allegation.


         Even if the court were of the opinion that the facts

sufficiently supported a prima facie case for retaliation, which

it does not, the defendants have asserted a legitimate,

nondiscriminatory reason for its decision to terminate the

plaintiff’s employment.   Thus, Price cannot prevail.   Holland v.

Wash. Homes, Inc., 487 F.3d 208, 214 (4th Cir. 2007).     The

defendants’ burden to show a legitimate reason is not one of

persuasion, but of production.   Id.   And it is “low such that it

‘need not persuade the court that it was actually motivated by

the proffered reasons’ so long as it otherwise articulates a

legitimate reason that is supported by the evidence.”     Robinson

v. Affinia Group, Inc., 815 F. Supp. 2d 935, 943 (W.D. N.C.

2011) (quoting Tx. Dept. of Cmty. Affairs v. Burdine, 450 U.S.

248, 255 (1981)).




                                 28
         The parties agree that the plaintiff’s termination

resulted at least in part from her decision to record office

conversations from 2012 to 2014.     While Price was on FMLA leave,

it was discovered that she had made over 150 secret recordings

of Region 4 administrators, staff members, and clients over a

three-year period.   See Defs.’ Mot. Summ. J. at Ex. U.    As the

Discipline Documentation Form, which served as Price’s

termination letter, indicated, the recordings “planted a seed of

distrust . . . which could [have] easily spread throughout the

Region and State.”   Defendant Tuggle confirmed this in his

deposition:

    [The decision to end Price’s career at Region 4] would
    have been after she returned from her leave . . . with
    the advent of the recordings and all the stress that
    had created within the office and so forth, you know.
    I wanted to give her the chance to come back to work
    there to see how that would work out within our
    agency, and it just was evident that . . . she showed
    no remorse whatsoever for what she had done and,
    therefore . . . I could see that it would go nowhere
    and just decided that she would need to part ways.
    Her presence there would have been detrimental to our
    agency.

Defs.’ Mot. Summ. J., Ex. T at 19.    Because the evidence offered

by the defendants supports Tuggle’s justification, plaintiff’s

retaliation claim under the FLSA fails as a matter of law.




                                29
           B. The WVHRA


           With respect to Price’s state law retaliation claim,

the WVHRA requires a showing that: (1) the plaintiff “engaged in

protected activity;” (2) the plaintiff’s “employer was aware of

the protected activities;” (3) the plaintiff “was subsequently

discharged;” and (4) “(absent other evidence tending to

establish a retaliatory motivation)” the plaintiff’s “discharge

followed her protected activities within such period of time

that the court can infer retaliatory motivation.”            Frank’s Shoe

Store v. West Virginia Human Rights Comm’n, 365 S.E.2d 251, 259

(W. Va. 1986).


           The plaintiff sets forth essentially the same grounds3

in support of her state law retaliation claim as she does her




3 The specific factual bases for the plaintiff’s state law claim are: (1)
Tuggle changing Price’s work schedule stating: “It’s going to hurt you more
personally” (though the recording reveals otherwise); (2) Tuggle imposing a
“salary cap” (though the recording reveals the term “range” was used) on
Price while not imposing this on other employees; (3) furnishing the
plaintiff FMLA Family and Medical Leave paperwork and mandating that she meet
FMLA requirements for such leave “even though these restrictions have never
been placed on anyone else;” (4) requiring Moose to “furnish detailed medical
information, where this had never been required before” and “Manchester
demanding clarification on the medical information provided;” (5) Tuggle
demonstrating that FMLA process was a “charade” by allegedly withdrawing
approval for FMLA leave; (6) subjecting Price to surveillance of a private
investigator; (7) Tuggle requiring Price to return to work on December 8,
2014 “even though she had not been released to return;” (8) the Executive
Committee holding a special meeting to adopt a “new handbook” four days prior
to Price’s return to work; (9) Price “being forced” to sign the handbook
before being discharged (while her deposition reveals that all employees were
required to sign the handbook); (10) Tuggle requiring Price to complete the
overtime “questionnaire;” (11) Price’s discharge; and (12) Region 4’s alleged
failure to conduct inquiry into Price’s complaints, but instead dismisses

                                     30
FLSA claim.    As stated, the plaintiff engaged in protective

activity when she made oral complaints to Smith about the

agency’s overtime policy and Region 4 was put on notice of those

after it received a letter from her counsel in September 2014.

However, her state law retaliation claim fails for the same

reason as does her FLSA retaliation claim: a legitimate,

nondiscriminatory reason breaks the causal chain of Region 4’s

knowledge of Price’s complaints and her discharge from

employment.    See Conrad, 480 S.E. 2d at 814.


4. Count IV – Intentional Infliction of Emotional Distress


            To prevail on a claim for intentional or reckless

infliction of emotional distress, the following elements must be

established:

     (1) conduct by the defendant which is atrocious,
     utterly intolerable in a civilized community, and so
     extreme and outrageous as to exceed all possible
     bounds of decency; (2) the defendant acted with intent
     to inflict emotional distress or acted recklessly when
     it was certain or substantially certain such distress
     would result from his conduct; (3) the actions of the
     defendant caused the plaintiff to suffer emotional
     distress; and (4) the emotional distress suffered by
     the plaintiff was so severe that no reasonable person
     could be expected to endure it.




them “out of hand” (though she cites to nowhere in the record to support this
claim).



                                     31
Travis v. Alcon Labs., Inc., 504 S.E.2d 419, 425 (1998).        The

defendant's actions “must be more than unreasonable, unkind or

unfair; it must truly offend community notions of acceptable

conduct.”   Grandchamp v. United Air Lines, Inc., 854 F.2d 381,

383 (10th Cir. 1988).


            The plaintiff claims that the defendant’s actions

toward her, “including but not limited to, accusing her of

improperly manipulating her personal compensation, imposing

unreasonable conditions upon her assumption of the position of

Executive Director, refusing to allow her adequate time to

transition into the position of Executive Director despite her

repeated requests, repeatedly requiring her to submit additional

medical information and requiring her to comply with unique

procedures in order to obtain sick and annual leave to which she

was entitled under law, and discharging her from employment were

intended by Defendants to create and foster anxiety and severe

emotional distress in the Plaintiff.”    Compl. ¶ 53.   These

accusations simply do not amount to the egregious conduct a

plaintiff must allege to survive a motion for summary judgment.


            As the court explained previously herein, the alleged

restrictions placed on her promotion while transitioning were

not unduly burdensome or restrictive.    Further, the process of

obtaining her medical leave complied with the FMLA.     Moreover,

                                 32
the plaintiff’s claim in this respect is premised on her

contention that it was unfair that no other employee was

required to obtain, as was she, formal FMLA approval for her

leave.   As stated, however, unfair treatment does not amount to

intentional infliction of emotional distress.   Lastly, the

plaintiff’s termination was legitimate.   For these reasons, no

reasonable jury could find that the plaintiff suffered

intentional infliction of emotional distress.


5. Count V - Violation of Proposed Public Policy


          Plaintiff also asserts a claim for wrongful

termination under West Virginia law.   Although West Virginia is

an at-will employment state and West Virginia law generally does

not support a wrongful termination cause of action, a narrow

exception exists when the termination occurs as a result of an

employer’s violation of public policy and there is no other

avenue of relief.   See Harless v. First Nat. Bank in Fairmont,

246 S.E.2d 270 (W. Va. 1978).   “To identify the sources of

public policy for purposes of determining whether a retaliatory

discharge has occurred, [the court] look[s] to established

precepts in our constitution, legislative enactments,

legislatively approved regulations, and judicial opinions.”

Birthisel v. Tri-Cities Health Services Corp., 424 S.E.2d 606,

612 (1992).   Because no reasonable fact finder could find that

                                33
Price suffered adverse employment action aside from her

discharge and because that discharge was lawful for the reasons

already advanced in connection with Count III, the court

concludes that summary judgment is also appropriate on the

proposed public policy claim.


6. Count VI – Sex Discrimination & Sexual Harassment (Hostile

Work Environment)


          A. Title VII


               1. Sex Discrimination


          The defendants contend that Price failed to file a

charge with the Equal Employment Opportunity Commission (“EEOC”)

and thus lost her ability to recover under Title VII.      42 U.S.C.

§ 2000e-5(e)(1).    Under the Civil Rights Act, a plaintiff must

file a charge with the EEOC within 180 days of the alleged

discriminatory act to sue in federal court under Title VII or

300 days if the plaintiff initially instituted proceedings with

a state or local agency with authority to grant or seek relief

from the alleged discrimination.      See id.   There is no evidence

to support that plaintiff timely filed a charge with the EEOC,

and she is noticeably silent on the point in her responsive

briefs.   Not having filed with the EEOC, Price cannot seek

remedy for her discrimination claim under Title VII.      In the


                                 34
unlikely event that Price did in fact file a charge, the court

will proceed with the merits of her claim.


         Under Title VII of the Civil Rights Act of 1964, an

employer is not permitted “to discharge any individual, or

otherwise to discriminate against any individual with respect to

his compensation, terms, conditions, or privileges of

employment, because of such individual's race, color, religion,

sex, or national origin.”   42 U.S.C. § 2000e-2.    There are two

ways in which a plaintiff “may avert summary judgment and

establish a claim” for sex discrimination under Title VII.     Hill

v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 284-85

(4th Cir. 2004)(en banc), abrogated on other grounds by Univ. of

Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 388 (2013).    It can be

done by either (1) demonstrating through direct or

circumstantial evidence that sex discrimination “motivated the

employer’s adverse employment decision” or (2) “under a

‘pretext’ framework, in which the employee, after establishing a

prima facie case of discrimination, demonstrates that the

employer’s proffered permissible reason for taking an adverse

action is actually a pretext for discrimination.”    Id.


         Under Title VII, the plaintiff has pursued the second

avenue of proof.   A prima facie case of sex discrimination under

that framework requires a showing that “(1) she is a member of a

                                35
protected class; (2) she suffered adverse employment action; (3)

she was performing her job duties at a level that met her

employer's legitimate expectations at the time of the adverse

employment action; and (4) the position remained open or was

filled by similarly qualified applicants outside the protected

class.”   Id. at 285.   If the plaintiff makes a sufficient

showing, the burden of proof shifts to the employer to

articulate a legitimate, nondiscriminatory reason for the

adverse employment action.   Id.


          Price asserts that Region 4 took adverse employment

action against her by causing her to step down from the

Executive Director position, yet she performed her job duties in

accordance with the legitimate expectations of Region 4.      She

alleges this conduct was motivated by sex discrimination.

Specifically, she claims that having no prior record of

discipline, receiving a recommendation from Smith to be

promoted, and receiving regular salary increases evidences her

qualifications.   She then asserts that although she voluntarily

withdrew from the position, it was “fraught with obstacles and

impediments” that caused her withdrawal.


          As discussed previously herein, these alleged

“obstacles” were not overly restrictive or preventative of

Price’s ability to successfully ascend into the position.      Nor

                                   36
do those “obstacles,” which were simply reasonable expectations,

appear to have been motivated by discrimination.      Further, the

fact that she adhered to the agency’s prior expectations as

evidenced by her multiple salary raises, that Smith recommended

her promotion, and that the Executive Committee approved her

promotion rebuts her theory that Region 4 discriminated against

her because of her sex.      Price provides no evidence, aside from

the accusation that “the Agency favored males in executive

positions,” and the fact that Region 4 hired a male to replace

her once she resigned from the position, to support her

contention.   Compl. ¶ 61.    As a matter of law, these asserted

“facts” are simply insufficient to establish a case for

discrimination.   Moreover, it was Price who, within a couple of

months or so, resigned from the Executive Directorship to which

she was being promoted, and it was her choice to remain as

Assistant Executive Director.     The Executive Committee voted for

her to assume the position of Executive Director - it was

Price’s choice and hers alone to not accept it.      Accordingly,

the plaintiff has failed to establish a prima facie case of

discrimination.


         Regardless, the defendants have set forth a legitimate

reason for the plaintiff’s discharge and her discrimination

claim thus fails under federal and state law.      The defendants


                                   37
have stated that her “unprofessional, disrespectful, and

inexcusable behavior” in making secret recordings of office

conversations with “administrators, staff members, and clients”

caused Tuggle to terminate her employment.      See Defs.’ Mot.

Summ. J. at 7-8.      The discharge form noted that the recordings

revealed that Price “used profane language to [her] coworkers,

disparaged individuals at Region 4, and by recording an outside

professional without his knowledge, planted a seed of distrust

of Region 4 which could easily spread throughout the Region and

State.”   Id. at 8.    The evidence roundly supports the actions of

the defendants.


                2. Sexual Harassment (Hostile Work Environment)


           The sex-based statements made by Smith in this case,

though derogatory, inappropriate, and offensive, are not, as a

matter of law, sufficiently severe to substantiate a claim for

sexual harassment.     In order to establish a claim for hostile

work environment based on sexual harassment, the plaintiff must

show that the conduct “was sufficiently severe or pervasive to

alter the conditions of” employment “and create an abusive work

environment.”   Ziskie v. Mineta, 547 F.3d 220, 224 (4th Cir.

2008).    The analysis is two-fold; the alleged occurrences must

be both severe and frequent for Title VII purposes.      See, e.g.,

Shields v. Fed. Exp. Cop., 120 Fed. Appx. 956, 961 (4th Cir.

                                   38
2005); EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th

Cir. 2008).   There exists a "high bar in order to satisfy the

severe or pervasive test” to state a prima facie case of hostile

work environment.   Sunbelt Rentals, 521 F.3d at 315.   Indeed,

there must be a showing that “the environment was pervaded with

discriminatory conduct aimed to humiliate, ridicule, or

intimidate, thereby creating an abusive atmosphere.”    E.E.O.C.

v. Cent. Wholesalers, Inc., 573 F.3d 167, 176 (4th Cir. 2009)

(internal quotations omitted).   “[S]imple teasing, offhand

comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions

of employment.”   Sunbelt Rentals, 521 F.3d at 315 (internal

quotations omitted).    And mere “incidents must be more than

episodic; they must be sufficiently continuous and concerted in

order to be deemed pervasive.”   Shields v. Fed. Express Corp.,

120 Fed. Appx. 956, 961 (4th Cir. 2005).


         Of the 150 recordings made over a two-year period, the

plaintiff in this case cites only the five stated instances of

inappropriate or unwelcomed sexual-related comments that were

made in her presence.   Moreover, it appears that only one of

those recorded instances was invasive – where Smith told Price

that he was “sitting here looking at you, pretending like you

don’t have any clothes on.”   This isolated statement in April


                                 39
2012, whether alone or with his other listed comments, does not

meet the numerosity requirement inasmuch as it does not appear

that inappropriate comments were continuously or repetitively

made to Price.   See Herbert v. Olympia Hotel Management LLC,

2014 WL 414227, at *4–5 (W.D. Va. 2014) (explaining that

“precedent is very clear that incidents [of sexual harassment]

must be numerous and continuous in order to be deemed severe and

pervasive” and concluding that plaintiff could not show that the

unwelcome conduct was sufficiently severe or pervasive to alter

the plaintiff's conditions of employment where the plaintiff

presented evidence of only one incident of harassment).     Nor do

these comments rise to the level of severity and pervasiveness

required to state a claim.   See Celetox, 477 U.S. at 322

(explaining that Rule 56(c) of the federal rules of civil

procedure requires entry of summary judgment against a party who

fails to make a showing sufficient to establish the existence of

an element essential to the party’s case).


         B. The WVHRA


         Turning to the plaintiff’s sexual harassment claim

under the WVHRA, Price must show that her employer’s alleged

conduct: (1) was unwelcome; (2) was based on her sex; (3) “was

sufficiently severe or pervasive to alter the conditions of

employment and create an abusive work environment;” and (4) was

                                40
imputable to Region 4.     Hanlon v. Chambers, 464 S.E.2d 741, 748-

49 (W. Va. 1995) (citing Harris v. Forklift Systems, Inc., 510

U.S. 17, 20 (1993).     The test for establishing a sexual

harassment under the West Virginia Human Rights Act is identical

to that under Title VII.    See id.     “An employee may state a

claim for hostile environment sexual harassment if unwelcome

sexual advances, requests for sexual favors, and other verbal or

physical conduct of a sexual nature have the purpose or effect

of unreasonably interfering with an individual's work

performance or creates an intimidating, hostile, or offensive

working environment.”    Syl. pt. 7, Hanlon v. Chambers, 464

S.E.2d 741 (W. Va. 1995).     In order to determine whether the

plaintiff should have survived a summary judgment motion, the

court must determine whether Price has “adduced sufficient facts

to create an inference that she experienced a hostile or abusive

work environment because of actionable sexual harassment.”

Conrad v. ARA Szabo, 480 S.E.2d 801, 810 (W. Va. 1996).


         The defendants correctly assert that the two-year

statute of limitations applicable to claims made under the WVHRA

warrants dismissal.     See Metz v. Eastern Associated Coal, LLC,

799 S.E.2d 707, 710 (2017).    The     statute of limitations for

employment discrimination cases under this Act begins to run

from the date the plaintiff first learns of the alleged act of


                                  41
discrimination.    Id.   The dates on which the inappropriate, sex-

based comments in question took place were April 19, 2012, April

23, 2012, June 25, 2012, June 26, 2012, and August 1, 2013.

Accordingly, the plaintiff would have been required to file this

action by August 1, 2015 in order to seek remedy under the WVHRA

with respect to her sexual harassment allegations.     The

plaintiff did not file the complaint in this case until February

12, 2016.    Accordingly, the WVHRA sex discrimination claim is

barred.     Nonetheless, even addressing the WVHRA claim on the

merits, it fails for the same reasons as do the Title VII claims

on this same subject matter.


            Accordingly, the court concludes that Price’s Title

VII and WVHRA claims based on sex discrimination and sexual

harassment (hostile work environment) fail as a matter of law,

and that the defendants are entitled to summary judgment on

Count VI.


7. Count VII – Malice


            Lastly, the plaintiff claims the defendants acted with

malice and that she is thus entitled to an award of unmitigated

back pay and front pay.     The defendants correctly assert,

however, that the malice exception permitting front pay and back

pay without need for mitigation has been abolished.     See W. Va.

Code §55-7E-3 (“In any employment law cause of action . . . the
                                  42
plaintiff has an affirmative duty to mitigate past and future

lost wages, regardless of whether the plaintiff can prove the

defendant employer acted with malice.          The malice exception to

the duty to mitigate damages is abolished.”).4           Accordingly, the

defendants are entitled to summary judgment on this count as

well.


                              IV. Conclusion


            For the foregoing reasons, it is ORDERED that the

plaintiff’s motion for summary judgment be, and hereby is,

denied and that the defendants’ motion for summary judgment be,

and hereby is, granted on all counts.


            The Clerk is requested to transmit copies of this

order to all counsel of record and any unrepresented parties.


                                          ENTER: April 25, 2019




4 The West Supreme Court of Appeals resolved the issue of whether retroactive
application of W. Va. Code §55-7E-3 is proper in this case, in which it held
that the statute applies to claims arising before its enactment. See
Martinez v. Asplundh Tree Expert Co., 803 S.E.2d 582 (W. Va. 2017). Indeed,
this case was stayed for a time while awaiting the Martinez decision.

                                     43
